                                                                          Case 2:17-cv-03007-APG-VCF Document 298 Filed 09/03/20 Page 1 of 2



                                                                      1    ROBERT S. LARSEN, ESQ.
                                                                           Nevada Bar No. 7785
                                                                      2    DAVID T. GLUTH, II, ESQ.
                                                                           Nevada Bar No. 10596
                                                                      3    DIONE C. WRENN, ESQ.
                                                                           Nevada Bar No. 13285
                                                                      4    GORDON REES SCULLY MANSUKHANI, LLP
                                                                           300 South 4th Street, Suite 1550
                                                                      5    Las Vegas, Nevada 89101
                                                                           Telephone: (702) 577-9300
                                                                      6    Facsimile: (702) 255-2858
                                                                           E-Mail: rlarsen@grsm.com
                                                                      7            dgluth@grsm.com
                                                                                   dwrenn@grsm.com
                                                                      8
                                                                           Attorneys for Defendants
                                                                      9    Reed Hein & Associates, LLC dba Timeshare Exit Team,
                                                                           Brandon Reed, Trevor Hein, Thomas Parenteau, and
                                                                     10    Happy Hour Media Group, LLC
Gordon Rees Scully Mansukhani, LLP




                                                                     11                               UNITED STATES DISTRICT COURT
                                     300 S. 4th Street, Suite 1550




                                                                     12                                      DISTRICT OF NEVADA
                                        Las Vegas, NV 89101




                                                                     13    DIAMOND RESORTS CORPORATION, a                   ) Case No.: 2:17-cv-03007-APG-VCF
                                                                           Maryland corporation,                            )
                                                                     14                                                     )
                                                                                               Plaintiffs,                  )
                                                                     15                                                     )    STIPULATION AND ORDER
                                                                           vs.                                              )   REGARDING DEADLINE TO
                                                                     16                                                     )       FILE RESPONSE TO
                                                                           REED HEIN & ASSOCIATES, LLC, d/b/a               ) PLAINTIFF’S SECOND MOTION
                                                                     17    TIMESHARE EXIT TEAM, a Washington limited        )            TO COMPEL
                                                                           liability company; BRANDON REED, an individual   )
                                                                     18    and citizen of the State of Washington; TREVOR   )          [First Stipulation]
                                                                           HEIN, an individual and citizen of Canada;       )
                                                                     19    THOMAS PARENTEAU, an individual and citizen      )
                                                                           of the State of Washington; HAPPY HOUR MEDIA     )
                                                                     20    GROUP, LLC, a Washington limited liability       )
                                                                           company; MITCHELL REED SUSSMAN, ESQ.             )
                                                                     21    d/b/a THE LAW OFFICES OF MITCHELL REED           )
                                                                           SUSSMAN & ASSOCIATES, an individual citizen      )
                                                                     22    of the State of California; SCHROETER,           )
                                                                           GOLDMARK & BENDER, P.S. A Washington             )
                                                                     23    professional services corporation; and KEN B.    )
                                                                           PRIVETT, ESQ., a citizen of Oklahoma,            )
                                                                     24                                                     )
                                                                                              Defendants.                   )
                                                                     25                                                     )
                                                                     26          Pursuant to Local Rules IA 6-1, IA 6-2, and 7-1, Plaintiff DIAMOND RESORTS U.S.
                                                                     27    COLLECTION DEVELOPMENT, LLC (“Plaintiff”) and Defendant REED HEIN &
                                                                     28    ASSOCIATES, LLC d/b/a TIMESHARE EXIT TEAM (“Defendant”) (collectively, the

                                                                                                                      -1-
                                                                          Case 2:17-cv-03007-APG-VCF Document 298 Filed 09/03/20 Page 2 of 2



                                                                      1
                                                                           “Parties”) by and through their respective attorneys of record, hereby jointly stipulate as stated
                                                                      2
                                                                           below.
                                                                      3
                                                                                                                     STIPULATION
                                                                      4
                                                                                    1.     On August 20, 2020, Plaintiff filed a Second Motion to Compel Discovery from
                                                                      5
                                                                           Reed Hein & Associates, LLC and For Sanctions (the “Motion”). ECF No. 289.
                                                                      6
                                                                                    2.     The current deadline for response or opposition to the Motion is September 2,
                                                                      7
                                                                           2020.
                                                                      8
                                                                                    3.     In order to adequately address and brief the issues presented in the Motion, the
                                                                      9
                                                                           Parties agree that Defendant’s deadline to respond to the Motion be extended to September 11,
                                                                     10
                                                                           2020.
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                                                                    4.     This is the Parties first request for extension of this deadline, and it is not intended
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                           to cause any delay or prejudice to any party. Plaintiff does not object to the requested extension.
                                                                     13
                                                                                    Dated this 2nd day of September, 2020.
                                                                     14
                                                                           GREENSPOON MARDER, LLP                                  GORDON REES SCULLY
                                                                     15                                                            MANSUKHANI, LLP
                                                                     16    /s/ Michelle E. Durieux                                 /s/ Dione C. Wrenn
                                                                           RICHARD W. EPSTEIN, ESQ.                                ROBERT S. LARSEN, ESQ.
                                                                     17    Admitted Pro Hac Vice                                   Nevada Bar No. 7785
                                                                           JEFFREY BACKMAN, ESQ.                                   DAVID T. GLUTH, II, ESQ.
                                                                     18    Admitted Pro Hac Vice                                   Nevada Bar No. 10596
                                                                           MICHELLE E DURIEUX, ESQ.                                DIONE C. WRENN, ESQ.
                                                                     19    Admitted Pro Hac Vice                                   Nevada Bar No. 13285
                                                                           200 East Broward Blvd., Suite 1800                      300 South 4th Street, Suite 1550
                                                                     20    Fort Lauderdale, FL 33301                               Las Vegas, Nevada 89101
                                                                     21    PHILLIP A. SILVESTRI, ESQ.                              Attorneys for Defendants
                                                                           Nevada Bar No. 11276                                    Reed Hein & Associates, LLC dba Timeshare
                                                                     22    3993 Howard Hughes Parkway, Suite 400                   Exit Team, Brandon Reed, Trevor Hein,
                                                                           Las Vegas, NV 89169                                     Thomas Parenteau, and Happy Hour Media
                                                                     23    Attorneys for Plaintiff                                 Group, LLC
                                                                     24
                                                                                                                           ORDER
                                                                     25
                                                                                                                           IT IS SO ORDERED.
                                                                     26

                                                                     27                                                    UNITED STATES MAGISTRATE JUDGE
                                                                                                                                    9-3-2020
                                                                     28                                                    DATED:

                                                                                                                             -2-
